DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, several of the documents provided in the IDS fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a legible copy of each of the cited foreign documents and NPL documents was not provided. The examiner notes that several IDS documents appear to be entered as one IDS document, and notes that the EP reference on page 4, the NPL reference on page 5, the two EP documents and two WO documents on page 6, and the NPL document on page 6 have all been struck through.  Therefore, these documents have been struck through and have not been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Amendment
As to the amended claims received on 7/19/22, the previous claim objections are withdrawn.
Based on the claim amendments, most of the previous 112b rejections are withdrawn. However, some of the rejections remain with modifications to address the claim amendments.  The examiner notes that on page 6 of applicants remarks, no rebuttal of any of the 112b rejections was made.  Further, new 112 rejections and drawing/specification objections are entered to address the claim amendments.
As to the amended claims and remarks received on 7/19/22, the prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-5, 18-26, 33-38 are pending with claims 1-5, 18-19, 34-38 being examined and claims 20-26 and 33 deemed withdrawn.
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more chambers that hold a reagent” of claim 1, specifically the more than one chamber, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
The disclosure is objected to because of the following informalities: the housing is listed as reference character 10 in [31] of the instant specification where it should be reference character 12 to conform with the rest of the specification.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “one or more chambers that hold a reagent” of claim 1 does not have antecedent support. Specifically, there is no support in the specification for multiple chambers in the slider.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 18-19, 34-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 has been amended to recite “one or more chambers that hold a reagent”.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of multiple chambers holding reagent(s) exists in the disclosure.  The examiner notes that the instant application shows a singular chamber 5 (Figures 6A-6B and [41] of the instant specification), but doesn’t provide support for multiple chambers/reagents.  Thus, the limitation “one or more chambers that hold a reagent” is considered new matter.  Claims 2-5, 18-19, 34-38 are rejected based on further claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 18, 19 and 37, it is unclear how the evaporated is prevented or minimized.  What or how is the evaporation controlled?  Applicants appear to state an intended use of the chamber in that the chamber is configured to prevent/minimize evaporation, yet it is unclear if the chamber presence alone accomplishes this based on the type of facility that the device may be used or processed in, or if there is a structure within the device that helps to achieve this function.  Is there a structure that enables this or would this be inherent if reagent was in the chamber?  Additionally, it is unclear to the examiner how the prevention of exposure to oxygen is what results (“thereby”) in prevention/minimization of evaporation.  How are oxygen exposure and evaporation directly correlated?  The examiner is unsure of if the container is used in an oxygen free environment if this would satisfy the claim limitations or if there is a structure that is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Goettke, S (US 20150076170; hereinafter “Goettke”).
As to claim 1, Goettke teaches a device (Goettke; Figs. 9-10) comprising: a housing having a first lumen that is extends along a central axis of the housing and that aligns to an interior of a reagent container to enable creation of a flow path to the interior of the reagent container, the housing having a second lumen; and a slider arranged at least partly within the second lumen and movable within the second lumen in a direction that is perpendicular to the first lumen, the slider comprising one or more chambers that hold reagent when the one or more chambers are not aligned to the first lumen, each of the one or more chambers comprising an end that faces the reagent container, and the slider being movable within the second lumen to align the one or more chambers with the first lumen to allow the reagent in the one or more chambers to move out of the one or more chambers from the end, through the flow path, and into the interior of the reagent container (Goettke teaches housing 1 with a vertical lumen 37 and chamber 25 in a slider which moves in a lumen perpendicular to lumen 37 as shown in Figures 9-10.  The chamber does not release reagent 35 in figure 9 when the slider/chamber is not aligned with lumen 37, and then the chamber releases the reagent 35 when aligned with the lumen 37; Figs. 9-10 [46-49]).  
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “being movable...”, “to allow...”  etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the one or more chambers are not aligned to the first lumen does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

Claim 1 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Peters et al (US 20070154407; hereinafter “Peters”).
As to claim 1, Peters teaches a device (Peters; Figs. 1-2) comprising: a housing having a first lumen that is extends along a central axis of the housing and that aligns to an interior of a reagent container to enable creation of a flow path to the interior of the reagent container, the housing having a second lumen; and a slider arranged at least partly within the second lumen and movable within the second lumen in a direction that is perpendicular to the first lumen, the slider comprising one or more chambers that hold reagent when the one or more chambers are not aligned to the first lumen, each of the one or more chambers comprising an end that faces the reagent container, and the slider being movable within the second lumen to align the one or more chambers with the first lumen to allow the reagent in the one or more chambers to move out of the one or more chambers from the end, through the flow path, and into the interior of the reagent container (Peters teaches a housing 2 with a lumen which is the hole that accompanies outlet 6, where a tangent at the bottom of the slider 4 of figure 2 moves perpendicular to lumen 6 to align chamber 9 which stores reagent and releases reagent from chamber 9 through lumen 6 when aligned; Figs. 1-2 [57, 58, 64, 65]).  
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “being movable...”, “to allow...”  etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the one or more chambers are not aligned to the first lumen does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.

Claims 1-5, 18-19, 34-38 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Maloney et al (US 20140131302; hereinafter “Maloney”; already of record).
As to claim 1, Maloney teaches a device (Maloney; Figs. 1A-1B, [20-28]) comprising: 
a housing having a first lumen that is extends along a central axis of the housing and that aligns to an interior of a reagent container to enable creation of a flow path to the interior of the reagent container, the housing having a second lumen; and a slider arranged at least partly within the second lumen and movable within the second lumen in a direction that is perpendicular to the first lumen, the slider comprising one or more chambers that hold reagent when the one or more chambers are not aligned to the first lumen, each of the one or more chambers comprising an end that faces the reagent container, and the slider being movable within the second lumen to align the one or more chambers with the first lumen to allow the reagent in the one or more chambers to move out of the one or more chambers from the end, through the flow path, and into the interior of the reagent container (Maloney teaches a housing 100 with a  first lumen along axis 101 with a slider 140 that moves through second lumen 125 that is perpendicular to first lumen 101, and the slider 140 having a chamber in section 144; Figs. 1A-1B [20-28].  Maloney teaches that the chamber in section 144 has an end facing downwards to the reagent container, and the slider 144 moveable in the second lumen 125 to align the chamber with the first lumen 101; Figs. 1A-1B. Although functional and conditional, Maloney teaches that the chamber of the slider is capable of holding a reagent, and alternatively, that the chamber in 144 that is just moved into the portion of the cap/housing will contain reagent, at least momentarily, even when not in alignment with the first lumen as the space encompassing axis 101; Figs. 1A-1B. Additionally, Maloney does not have to have the chamber unaligned, and the chamber that is aligned along axis/first lumen 101 would allow reagent to flow through. Although functional, Maloney teaches dispensing a reagent as the slider is moved laterally so as to allow reagent to flow through the chamber, along the flow path along the first lumen 101, and into the container below the housing 100; Figs. 1A-1B).  
Note: The instant Claims contain a large amount of functional language (ex: “that…”, “being movable...”, “to allow...”  etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Note: “When” the one or more chambers are not aligned to the first lumen does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore, evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 2, Maloney teaches the device of claim 1, further comprising an attachment device for joining the housing to the reagent container (Maloney teaches that the internal portion of 104 as the attachment device which contains internal threads to connect to a container; [20-21] Figs. 1A-1B).  
As to claim 3, Maloney teaches the device of claim 2, wherein the attachment device comprises a snap-lock mechanism, a friction-fit mechanism, threads, one or more tabs, receiving grooves, mating rings, or a Luer lock (Maloney teaches that the internal portion of 104 as the attachment device which contains internal threads to connect to a container; [20-21] Figs. 1A-1B).  
As to claim 4, Maloney teaches the device of claim 1, wherein the slider comprises a slideable plug (Maloney; Figs. 1A-1B).  
As to claim 5, Maloney teaches the device of claim 1, wherein the slider is disc-shaped, rectangular, or cylindrical (Maloney; Figs. 1A-1B).
As to claim 18, Maloney teaches the device of claim 1, wherein the one or more chambers are configured to prevent exposure of the reagent to oxygen and thereby prevent evaporation of the reagent prior to the reagent moving into the reagent container (The examiner notes that the reagent is not positively recited and how it is used is a matter of intended use/function. Maloney teaches the chamber in 144 which is capable of storing reagent; Figs. 1A-1B. Additionally, as the slider 140 is slid inwards, then at least one chamber in 144 would contain reagent prior to the reagent dispensing through to the container.  Maloney teaches seals around the slider to prevent evaporation such that the chambers and how they are configured with respect to the seals would prevent evaporation of the reagent prior to the reagent moving to the container; [21-28]).  
As to claim 19, Maloney teaches the device of claim 1, wherein the one or more chambers are configured to prevent exposure of the reagent to oxygen and thereby minimize evaporation of the reagent prior to the reagent moving into the reagent container (The examiner notes that the reagent is not positively recited and how it is used is a matter of intended use/function. Maloney teaches the chamber in 144 which is capable of storing reagent; Figs. 1A-1B. Additionally, as the slider 140 is slid inwards, then at least one chamber in 144 would contain reagent prior to the reagent dispensing through to the container. Maloney teaches seals around the slider to prevent evaporation such that the chambers and how they are configured with respect to the seals would prevent oxygen exposure and evaporation of the reagent prior to the reagent moving to the container; [21-28]).  
As to claim 34, Maloney teaches the device of claim 2, wherein the attachment device comprises threads on the housing that mate to complementary threads on the reagent container (Maloney teaches that the internal portion of 104 as the attachment device which contains internal threads to connect to a container; [20-21] Figs. 1A-1B).  
As to claim 35, Maloney teaches the device of claim 34, wherein the slider comprises a slideable plug (Maloney; Figs. 1A-1B).  
As to claim 36, Maloney teaches the device of claim 35, wherein the slider is disc-shaped, rectangular, or cylindrical (Maloney; Figs. 1A-1B).  
As to claim 37, Maloney teaches the device of claim 36, wherein the chamber is configured to prevent exposure of the reagent to oxygen and thereby minimize evaporation of the reagent prior to the reagent moving into the reagent container (The examiner notes that the reagent is not positively recited and how it is used is a matter of intended use/function. Maloney teaches the chamber in 144 which is capable of storing reagent; Figs. 1A-1B. Additionally, as the slider 140 is slid inwards, then at least one chamber in 144 would contain reagent prior to the reagent dispensing through to the container. Maloney teaches seals around the slider to prevent evaporation such that the chambers and how they are configured with respect to the seals would prevent oxygen exposure and evaporation of the reagent prior to the reagent moving to the container; [21-28]).  
As to claim 38, Maloney teaches the device of claim 37, wherein the reagent comprises liquid (Although related to intended use as the reagent is not positively recited, Maloney teaches liquid; [21-28]).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Gifford et al (US 5490971; hereinafter “Gifford”; already of record) teaches a reagent in section 14 of the cap 12. The cap 12 is threaded to a vial, and the reagent vial 14 is slideable between an open and closed configuration; Fig. 1A-1B.
Response to Arguments
Applicant’s arguments filed 7/19/22 have been considered, but are moot because the arguments are towards the claim amendments and not the current rejection.  However, because the examiner is relying on the same prior art, the examiner has fully considered Applicant's arguments but they are not persuasive. 
Applicants argue on page 6-7 of their remarks that Maloney does not teach one or more chambers that hold reagent when the one or more chambers are not aligned to a first lumen, where each of the one or more chambers includes an end that faces a reagent container. The examiner respectfully disagrees.  First, the examiner notes that the chamber is the only structure positively recited in the body of the claim, and that Maloney teaches a chamber in section 144 that has an end facing downwards to the container; Figs. 1A-1B [20-28]. The examiner notes that the reagent is not positively recited in the body of the claims, and therefore what the chamber holds (limitations towards the reagent) is a matter of intended use/function.  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  In this case, Maloney teaches that the chamber of the slider is capable of holding a reagent, and alternatively that the chamber in 144 that is just moved into the portion of the cap/housing will contain reagent, at least momentarily, even when not in alignment with the first lumen as the space encompassing axis 101; Figs. 1A-1B.  Additionally, the examiner notes that “when” the one or more chambers are not aligned to the first lumen does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Maloney does not have to have the chamber unaligned, and the chamber that is aligned along axis/first lumen 101 would allow reagent to flow through. Although functional, Maloney teaches dispensing a reagent as the slider is moved laterally so as to allow reagent to flow through the chamber, along the flow path along the first lumen 101, and into the container below the housing 100; Figs. 1A-1B). 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798